Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2021/0225941 (Huang).
Regarding claim 1, an infrared detector comprising: 

a second light receiving layer having a second cutoff wavelength longer than the first cutoff wavelength (see element 340, and see paragraph [0031] discloses a long wave IR); 
an intermediate filter layer having a third cutoff wavelength that is the same as or longer than the first cutoff wavelength and the same as or shorter than the second cutoff wavelength, the intermediate filter layer being disposed between the first light receiving layer and the second light receiving layer (element 330 is another bulk material layer or absorber, see paragraph [0073] that must be selected to allow detection in the first and second absorber layers, see paragraph [0073]); 
a first barrier layer disposed between the first light receiving layer and the intermediate filter layer (element 325 is between elements 320 and 330); and 
a second barrier layer disposed between the second light receiving layer and the intermediate filter layer (element 335 is between elements 320 and 340).
Regarding claim 4, Huang discloses the infrared detector according to claim 1, wherein energy band gaps of the first barrier layer and the second barrier layer are larger than energy band gaps of the first light receiving layer, the intermediate filter layer, and the second light receiving layer (see paragraph [0073] discloses the barrier layers have wide bandgaps compared to the absorber layers).
Regarding claim 5, Huang discloses the infrared detector according to claim 1, wherein operating carriers generated in the first light receiving layer and the second light receiving layer are n-type carriers (see paragraph [0073] discloses nBpBn, where the first and second absorbers are n type) and the first light receiving layer, the second light receiving layer, the first barrier layer, the second barrier layer, and the intermediate filter layer are formed by using a superlattice including two or more 
Regarding claim 7, Huang discloses the infrared detector according to claim 5, wherein impurities are ununiformly introduced into a repetition layer forming the superlattice (see paragraph [0112] discloses doping or impurity are introduced to form the superlattice, InAs/GaSb super lattice has a silicon or beryllium dopant).
Regarding claim 8, Huang discloses the infrared detector according to claim 1, further comprising:
a pixel array in which a plurality of light receiving elements (figure 1 elements 115/165 are a plurality of detector pixels), in which the first light receiving layer (see figure 3A, element 320), the first barrier layer (element 325), the intermediate filter layer (element 330), the second barrier layer (element 335), and the second light receiving layer (element 340) are laminated in this order (see figure 3A), is arranged; and 
a reading circuit bonded to the pixel array (element 170 is bonded to elements 165/115).
Regarding claim 9, Huang discloses an imaging device (figures 1) comprising: 
an infrared detector (Figure 1, elements 115/165); and 
a signal processing circuit (element 105),
 wherein the infrared detector (elements 115/165) includes 
a first light receiving layer having a first cutoff wavelength (Figure 3A, element 320 is a first absorber with a first waveband, see paragraph [0074] see also paragraph [0031] discloses short wave IR), 
a second light receiving layer having a second cutoff wavelength longer than the first cutoff wavelength (see element 340, and see paragraph [0031] discloses a long wave IR), 

a first barrier layer disposed between the first light receiving layer and the intermediate filter layer (element 325 is between elements 320 and 330), 
a second barrier layer disposed between the second light receiving layer and the intermediate filter layer (element 335 is between elements 320 and 340), 
a pixel array in which a plurality of light receiving elements (figure 1 elements 115/165 are a plurality of detector pixels), in which the first light receiving layer (see figure 3A, element 320), the first barrier layer (element 325), the intermediate filter layer (element 330), the second barrier layer (element 335), and the second light receiving layer (element 340) are laminated in this order (see figure 3A), is arranged, and 
a reading circuit (element 170) bonded to the pixel array (element 115/165), wherein the signal processing circuit (element 105) is configured to be connected to an output of the reading circuit (element 105 is connected to element 170 via interface 120).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of US 2012/0217475 (Leavitt).
Regarding claim 6, Huang discloses the infrared detector according to claim 1, wherein operating carriers generated in the first light receiving layer and the second light receiving layer are p-type carriers (see paragraph [0073] discloses pBnBp, thus the first and second layers are ptype), and the 
Huang does not disclose that the barrier layers are made of AlxGa1-xSb.
Conventional barrier layers for infrared detectors are made of AlSb and AlxGa1-xSb, as disclosed by Leavitt (see paragraph [0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the AlSb barrier material of Huang with the AlxGa1-xSb barrier material disclosed by Leavitt as it would merely result in a simple substitution of one known element for another to yield predictable results.
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, none of the prior art of record specifies or makes obvious an infrared detector, wherein the first light receiving layer, the second light receiving layer, the intermediate filter layer, the first barrier layer, and the second barrier layer have a same conductivity type. References such as Huang (Cited above) disclose layers having alternating conductivities.
Regarding claim 3, none of the prior art of record specifies or makes obvious an infrared detector according to claim 1, wherein impurity concentrations of the intermediate filter layer, the first barrier layer, and the second barrier layer are lower than impurity concentrations of the first light receiving layer and the second light receiving layer, in combination with the other claimed elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN112490310A- recites a IR detector with a first layer, a second layer , and intermediate filter layer and barrier layers but does not qualify as prior art.
	US20210305307- see figure 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884